UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 01-4284
SAMUEL BAILEY,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
    for the Southern District of West Virginia, at Parkersburg.
             Joseph Robert Goodwin, District Judge.
                           (CR-00-113)

                       Submitted: January 31, 2002

                       Decided: February 11, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James W. Shepherd, Dunbar, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, Miller A. Bushong, III, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BAILEY
                              OPINION

PER CURIAM:

   Following his guilty plea to distribution of cocaine in violation of
21 U.S.C.A. § 841 (West 1999 & Supp. 2001), Samuel Bailey appeals
his conviction and sentence. Bailey’s counsel filed a brief pursuant to
Anders v. California, 386 U.S. 738, 744 (1967), stating that there
were no meritorious issues for appeal, but challenging Bailey’s classi-
fication as a career offender. Bailey was informed of his right to file
a pro se brief, but he has not done so. Because our review of the
record discloses no reversible error, we affirm Bailey’s conviction
and sentence.

   We find that Bailey’s guilty plea was knowingly and voluntarily
entered after a thorough hearing pursuant to Fed. R. Crim. P. 11. See
North Carolina v. Alford, 400 U.S. 25, 31 (1970); United States v.
DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991). Contrary to Bailey’s
assertion, the district court was not required to inform him of the pos-
sible enhancement to his sentence if he were determined to be a career
offender. See United States v. Good, 25 F.3d 218, 222-23 (4th Cir.
1994).

   We find no plain error in the district court’s determination that Bai-
ley was a career offender. United States v. Olano, 507 U.S. 725, 731-
32 (1993); see U.S. Sentencing Guidelines Manual § 4B1.1 (2000). At
sentencing, Bailey admitted that he was properly sentenced as a
career offender; however, on appeal, he challenges the use as a predi-
cate offense of a rape conviction returned when he was seventeen
years old. The record supports the finding that Bailey’s rape convic-
tion counts as an adult conviction. See USSG § 4B1.2, comment. (n.1)
(advising that an offense committed before age eighteen counts as an
adult conviction if the defendant was proceeded against as an adult).
Accordingly, we find no plain error by the court in sentencing Bailey
as a career offender. Additionally, because Bailey was properly deter-
mined to be a career offender, the district court properly overruled—
as irrelevant—Bailey’s objections to the determination of his relevant
conduct.

  As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Bai-
                       UNITED STATES v. BAILEY                         3
ley’s conviction and sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED